DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed April 26, 2021, wherein claims 1-2 and 7-8 are amended.  Claims 1-8 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yalla et al. (US 2019/0054922 A1) in view Fukuda et al. (US 2015/0344033 A1).
Yalla et al. teaches, according to claim 1, a vehicle control device comprising: 
a recognizer configured to recognize a surrounding situation of an own vehicle (Yalla et al., at least para. [0016], “Vehicle control system 100 can include one or more cameras 106 capable of capturing image data (e.g., video data) for determining various characteristics of other vehicles and/or the road, as described below with reference to FIGS. 2-9. Vehicle control system 100 can also include one or more other sensors 107 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various characteristics of other vehicles and a Global Positioning System (GPS) receiver 108 capable of determining the location and/or speed of the vehicle.”); and 
a driving controller configured to control acceleration, deceleration and steering of the own vehicle (Yalla et al., at least para. [0018], “The vehicle control system 100 can control, via controller 120, one or more of these actuator systems 130 during vehicle operation; for example, to control the vehicle during autonomous driving operations, such as automated passing operations, using the motor 131 or engine 132, battery system 133, transmission gearing 134, suspension setup 135, brakes 136, and/or steering system 137, etc.”) based on a recognition result of the recognizer (Yalla et al., at least para. [0024], “FIG. 4 illustrates an exemplary vehicle automatically passing multiple vehicles according to examples of the disclosure… In that instance, vehicle 400 can process data from one or more of its sensors to identify lane entry point 420 (e.g., as described below with reference to FIGS. 7-9). In some examples, vehicle 400 can process data from one or more of its sensors to monitor the size of lane entry point 420 (e.g., the distance between vehicle 416 and vehicle 418) until it successfully merges back into driving lane 402 (e.g., completes the automated pass operation).”).
Yalla et al. does not expressly teach, but Fukuda et al. teaches, wherein when a plurality of preceding vehicles in front of the own vehicle in an original lane are in a row and a position of the foremost preceding vehicle among the plurality of preceding vehicles is closer to the own vehicle than a predetermined position to which the own vehicle is scheduled to travel, the driving controller determines that the own vehicle can return to the original lane before the own vehicle travels to the predetermined position and allows the own vehicle to move to the adjacent lane after it is determined that the own vehicle can return to the original lane and to overtake a plurality of preceding vehicles in which the own vehicle is present (Fukuda et al., at least para. [0077], “Otherwise, if a plurality of preceding vehicles are running as a group ahead of the vehicle V, the CPU 11 calculates the overtaking requirement distance Lo required for the vehicle V to safely and reliably pass the group of the preceding vehicles in step S210. In other words, the predicted future location of the vehicle V is positioned in front of the leading preceding vehicle in the group of the preceding vehicles.”).  It would have been obvious to 
Regarding claim 2, the predetermined position is a position at which the own vehicle overtakes the plurality of preceding vehicles congested in a row by changing a lane and then preferably returns to the original lane to travel along a route in which the own vehicle is scheduled to travel (Yalla et al., at least para. [0024], “FIG. 4 illustrates an exemplary vehicle automatically passing multiple vehicles according to examples of the disclosure… In that instance, vehicle 400 can process data from one or more of its sensors to identify lane entry point 420 (e.g., as described below with reference to FIGS. 7-9). In some examples, vehicle 400 can process data from one or more of its sensors to monitor the size of lane entry point 420 (e.g., the distance between vehicle 416 and vehicle 418) until it successfully merges back into driving lane 402 (e.g., completes the automated pass operation).”).
Regarding claim 5, the driving controller is configured to control a speed and steering of the own vehicle to move the own vehicle from a middle of a lane to a position biased to a right or left mark line side in a lane width direction, and wherein the recognizer is configured to recognize a position of the foremost preceding vehicle after the own vehicle is moved to the position biased from the middle of the lane by the driving controller (Yalla et al., at least para. [0041], “At step 810, process 800 causes the vehicle to move out of the driving lane (e.g., as described with reference to FIGS. 2-3). In some examples, process 800 can cause the vehicle to slightly move out of the driving lane to provide the vehicle's one or more sensors additional visibility of the road (e.g., around the one or more other vehicles it is trying to pass) before completely moving out of the driving lane.”).
Regarding claim 6, the driving controller is configured to determine whether the position of the foremost preceding vehicle recognized by the recognizer is in front of the predetermined position (Yalla et al., at least para. [0024], “FIG. 4 illustrates an exemplary vehicle automatically passing multiple vehicles according to examples of the disclosure… In that instance, vehicle 400 can process data from one or more of its sensors to identify lane entry point 420 (e.g., as described below with reference to FIGS. 7-9). In some examples, vehicle 400 can process data from one or more of its sensors to monitor the size of lane entry point 420 (e.g., the distance between vehicle 416 and vehicle 418) until it successfully merges back into driving lane 402 (e.g., completes the automated pass operation).”).

Yalla et al. teaches, according to claim 7, a vehicle control method causing a computer to perform: 
recognizing a surrounding situation of an own vehicle (Yalla et al., at least para. [0016], “Vehicle control system 100 can include one or more cameras 106 capable of capturing image data (e.g., video data) for determining various characteristics of other vehicles and/or the road, as described below with reference to FIGS. 2-9. Vehicle control system 100 can also include one or more other sensors 107 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various characteristics of other vehicles and a Global Positioning System (GPS) receiver 108 capable of determining the location and/or speed of the vehicle.”); and 
controlling acceleration, deceleration and steering of the own vehicle (Yalla et al., at least para. [0018], “The vehicle control system 100 can control, via controller 120, one or more of these actuator systems 130 during vehicle operation; for example, to control the vehicle during autonomous driving operations, such as automated passing operations, using the motor 131 or engine 132, battery system 133, transmission gearing 134, suspension setup 135, brakes 136, and/or steering system 137, etc.”) based on a recognition result and allowing the own vehicle to overtake a plurality of preceding vehicles in front of the own vehicle in an own lane in which the own vehicle is present when the overtaking by the own vehicle is allowed, the plurality of preceding vehicles are congested in a row, and a position of the foremost preceding vehicle among the plurality of preceding vehicles is closer to the own vehicle than a predetermined position to which the own vehicle is scheduled to travel (Yalla et al., at least para. [0024], “FIG. 4 illustrates an exemplary vehicle automatically passing multiple vehicles according to examples of the disclosure… In that instance, vehicle 400 can process data from one or more of its sensors to identify lane entry point 420 (e.g., as described below with reference to FIGS. 7-9). In some examples, vehicle 400 can process data from one or more of its sensors to monitor the size of lane entry point 420 (e.g., the distance between vehicle 416 and vehicle 418) until it successfully merges back into driving lane 402 (e.g., completes the automated pass operation).”).
Yalla et al. does not expressly teach, but Fukuda et al. teaches, wherein when a plurality of preceding vehicles in front of the own vehicle in an original lane are in a row and a position of the foremost preceding vehicle among the plurality of preceding vehicles is closer to the own vehicle than a predetermined position to which the own vehicle is scheduled to travel, the driving controller determines that the own vehicle can return to the original lane before the own vehicle travels to the predetermined position and allows the own vehicle to move to the adjacent lane after it is determined that the own vehicle can return to the original lane and to overtake a plurality of preceding vehicles in which the own vehicle is present (Fukuda et al., at least para. [0077], “Otherwise, if a plurality of preceding vehicles are running as a group ahead of the vehicle V, the CPU 11 calculates the overtaking requirement distance Lo required for the vehicle V to safely and reliably pass the group of the preceding vehicles in step S210. In other words, the predicted future location of the vehicle V is positioned in front of the leading preceding vehicle in the group of the preceding vehicles.”).  It would have been obvious to incorporate the teaching of Fukuda et al. as a logical extension of the system of Yalla et al. for the purpose of managing increasingly complex traffic patterns and scenarios, and as a combination of prior art elements in a known manner with an expectation of predictable results.

Yalla et al. teaches, according to claim 8, a storage medium causing a computer to perform (Yalla et al., at least para. [0017], “Vehicle control system 100 can include an on-board computer 110…On-board computer 110 can include storage 112, memory 116…Moreover, storage 112 and/or memory 116 can store data (such as map and/or route information) and instructions (such as vehicle passing aggression level settings) for performing any of the methods described with reference to FIGS. 2-9. Storage 112 and/or memory 116 can be any non-transitory computer-readable storage medium…”): 
a process of recognizing a surrounding situation of an own vehicle (Yalla et al., at least para. [0016], “Vehicle control system 100 can include one or more cameras 106 capable of capturing image data (e.g., video data) for determining various characteristics of other vehicles and/or the road, as described below with reference to FIGS. 2-9. Vehicle control system 100 can also include one or more other sensors 107 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various characteristics of other vehicles and a Global Positioning System (GPS) receiver 108 capable of determining the location and/or speed of the vehicle.”); and 
“The vehicle control system 100 can control, via controller 120, one or more of these actuator systems 130 during vehicle operation; for example, to control the vehicle during autonomous driving operations, such as automated passing operations, using the motor 131 or engine 132, battery system 133, transmission gearing 134, suspension setup 135, brakes 136, and/or steering system 137, etc.”) based on a recognition result (Yalla et al., at least para. [0024], “FIG. 4 illustrates an exemplary vehicle automatically passing multiple vehicles according to examples of the disclosure… In that instance, vehicle 400 can process data from one or more of its sensors to identify lane entry point 420 (e.g., as described below with reference to FIGS. 7-9). In some examples, vehicle 400 can process data from one or more of its sensors to monitor the size of lane entry point 420 (e.g., the distance between vehicle 416 and vehicle 418) until it successfully merges back into driving lane 402 (e.g., completes the automated pass operation).”).
Yalla et al. does not expressly teach, but Fukuda et al. teaches, wherein when a plurality of preceding vehicles in front of the own vehicle in an original lane are in a row and a position of the foremost preceding vehicle among the plurality of preceding vehicles is closer to the own vehicle than a predetermined position to which the own vehicle is scheduled to travel, the driving controller determines that the own vehicle can return to the original lane before the own vehicle travels to the predetermined position and allows the own vehicle to move to the adjacent lane after it is determined that the own vehicle can return to the original lane and to overtake a plurality of preceding vehicles in which the own vehicle is present (Fukuda et al., at least para. [0077], “Otherwise, if a plurality of preceding vehicles are running as a group ahead of the vehicle V, the CPU 11 calculates the overtaking requirement distance Lo required for the vehicle V to safely and reliably pass the group of the preceding vehicles in step S210. In other words, the predicted future location of the vehicle V is positioned in front of the leading preceding vehicle in the group of the preceding vehicles.”).  It would have been obvious to incorporate the teaching of Fukuda et al. as a logical extension of the system of Yalla et al. for the purpose of managing increasingly complex traffic patterns and scenarios, and as a combination of prior art elements in a known manner with an expectation of predictable results.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yalla et al. in view Fukuda et al. (US 2015/0344033 A1), as applied to claim 2 above, and further in view of Matsubara et al. (US 2017/0248959 A1).
Regarding claim 3, Yalla et al. teaches recognizes merging lanes (Yalla et al., at least para. [0019], “For example, vehicle 200 can process data from one or more of the sensors to recognize lane markings 206, objects on road 204, and/or the curvature, incline, decline, traffic signs, traffic lights, merging lanes, highway entrances, highway exits, cross streets, surface material of the road (e.g., pavement, dirt, asphalt, or gravel), the conditions of the surface material (e.g., wet, icy, or containing potholes), construction sites, road blocks, or any other characteristics or conditions of the road.”), but does not expressly teach, where Matsubara et al. teaches, the predetermined position is a position in front of a position at which a plurality of lanes are joined into one side lane, and is a position in a lane which is a main lane after the joining (Matsubara et al., at least Figs. 15-16 and para. [0125], “Specifically, the execution plan generating unit 24 generates a plurality of execution plan candidates 56 on the basis of a traveling guideline set in advance. Examples of the traveling guideline include overtaking a preceding slow car in accordance with the travel time, reducing the number of lane changes, keeping left, and avoiding a lane change higher in approach risk than a usual lane change such as interruption. Alternatively, the execution plan generating unit 24 may generate the plurality of execution plan candidates 56 at random. Alternatively, the execution plan generating unit 24 may generate the plurality of execution plan candidates 56 of all available patterns. Then, the execution plan generating unit 24 selects one of the plurality of execution plan candidates 56 as the driving behavior execution plan UJ based on a priority set in advance or a change in the surrounding situation. In the case of the generation of the driving behavior execution plan UJ as described above, the selection candidates can be reduced in some cases and the driving behavior execution plan UJ can be generated based on a simple selection criterion. A driving behavior including an operation that is not essential for reaching the destination, such as keeping left and overtaking, can be performed.”).  It would have been obvious to incorporate the teaching of Matsubara et al. into the system of Yalla et al. for the purpose of taking into account future maneuvers/travel plans/turns, as taught by Matsubara et al., when planning a passing maneuver as taught by Yalla et al., and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 4, Yalla et al. teaches recognizes cross streets, i.e. intersections (Yalla et al., at least para. [0019], “For example, vehicle 200 can process data from one or more of the sensors to recognize lane markings 206, objects on road 204, and/or the curvature, incline, decline, traffic signs, traffic lights, merging lanes, highway entrances, highway exits, cross streets, surface material of the road (e.g., pavement, dirt, asphalt, or gravel), the conditions of the surface material (e.g., wet, icy, or containing potholes), construction sites, road blocks, or any other characteristics or conditions of the road.”), but does not expressly teach, where Matsubara et al. teaches, the predetermined position is a position in front of an intersection at which an instruction to turn right is given along the scheduled route and a position in a lane in which a right turn is possible, or a position in front of an intersection at which an instruction to turn left is given along the scheduled route and a position in a lane in which a left turn is possible (Matsubara et al., at least Figs. 15-16 and para. [0125], “Specifically, the execution plan generating unit 24 generates a plurality of execution plan candidates 56 on the basis of a traveling guideline set in advance. Examples of the traveling guideline include overtaking a preceding slow car in accordance with the travel time, reducing the number of lane changes, keeping left, and avoiding a lane change higher in approach risk than a usual lane change such as interruption. Alternatively, the execution plan generating unit 24 may generate the plurality of execution plan candidates 56 at random. Alternatively, the execution plan generating unit 24 may generate the plurality of execution plan candidates 56 of all available patterns. Then, the execution plan generating unit 24 selects one of the plurality of execution plan candidates 56 as the driving behavior execution plan UJ based on a priority set in advance or a change in the surrounding situation. In the case of the generation of the driving behavior execution plan UJ as described above, the selection candidates can be reduced in some cases and the driving behavior execution plan UJ can be generated based on a simple selection criterion. A driving behavior including an operation that is not essential for reaching the destination, such as keeping left and overtaking, can be performed.”).  It would have been obvious to incorporate the teaching of Matsubara et al. into the system of Yalla et al. for the purpose of taking into account future maneuvers/travel plans/turns, as taught by Matsubara et al., .

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665